 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   YAKINI BYRD,                                       No. 2:19-cv-1924 CKD P
12                      Plaintiff,
13           v.
14   UNKNOWN,                                           ORDER
15                      Defendant.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. In his complaint, plaintiff alleges violations of his civil rights which took place in

19   Kings County. Kings County is part of the Fresno Division of this court. See Local Rule 120(d).

20           Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

21   division of a court may, on the court’s own motion, be transferred to the proper division of the

22   court. Therefore, this action will be transferred to the Fresno Division of the court.

23           Good cause appearing, IT IS HEREBY ORDERED that:

24           1. This action is transferred to the United States District Court for the Eastern District of

25   California sitting in Fresno; and

26   /////

27   /////

28   /////
                                                        1
 1            2. All future filings shall reference the new Fresno case number assigned and shall be

 2   filed at:
                            United States District Court
 3                          Eastern District of California
                            2500 Tulare Street
 4                          Fresno, CA 93721
 5   Dated: September 25, 2019
                                                      _____________________________________
 6
                                                      CAROLYN K. DELANEY
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8

 9   1/bh
     byrd1924.22
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
